Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of Group I: Claims 1-6 (Method) are, drawn to a method for reducing risk in a mortgage, in the reply filed on January 15, 2021, is acknowledged. Applicant’s further election without prejudice and with traverse of subcombinations I and III, which include Group I: Claims 1-6 (Method) are, drawn to a method for reducing risk in a mortgage; and Group III: Claims 15-20 (Computer-readable medium) are, drawn to enabling a method for reducing risk in a mortgage, in the reply filed on January 15, 2021, is also acknowledged. Applicant arguments for electing Group I: Claims 1-6 and Group III: Claims 15-20 are persuasive, and thus Group II: Claims 7-14 are being withdrawn from further consideration.
The traversal, confirmed in the reply filed on January 15, 2021, is on the grounds no such burden can exist because of the number of claims pending is small and the similar class to which the claims have been assigned. The traversal is also on the grounds that the Office Action fails to make the necessary showing that there is a serious burden to examine the claims together; the Office Action fails to provide any evidence of a substantial burden at all; no evidence cannot possibly satisfy the substantial evidence requirement; and the Office Action does not even state that such a burden exists.
	This is not found persuasive because the Examiner would have the search burden of searching for the separate classifications in regards to reducing risk in a mortgage, classified in 
	The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
The following is a non-final Office Action in response to application number 16470087 filed on June 14, 2019, and a written restriction reply filed on January 15, 2021.
Claims 1 – 6 and 15-20 are currently pending and have been examined. Claims 7-14 are withdrawn.

Claim Objections



Dependent Claim 3 is objected to because of the following informalities:
Line 3, of the reply filed on January 15, 2021, the acronym “HPI” is used for the first time without spelling out the acronym. For clarity and common understanding, spell out the acronym for the first time it is used, and then the acronym can be used alone in future references.
Dependent Claim 9 is objected to because of the following informalities, even though this claim is withdrawn, for compact prosecution:
Line 2, of the reply filed on January 15, 2021, recites “stores and or manage” that should read “stores and manage” or “stores or manage.” Examiner is construing this limitation as “stores or manage” for examination purposes, when and if this claim subject matter is examined in the future.


Appropriate correction is required.

Specification








The disclosure is objected to because of the following informalities: 
Page 1, line 28, "describe is mortgage is as" should read " describe this mortgage is as "
Page 12, line 6, “the swap balances” should read “the swap balances)”
Page 12, lines 24-28, and Page 13, lines 1-2, the sentence used in “Swap Servicer” definition is a long and awkward sentence, and Examiner is unclear as to the meaning of the sentence. Recommend shorter sentences to better convey the meaning.
Page 13, line 18, "value for as of" should read "value as of"
Page 14, lines 6-13, “A simultaneously originated … the Calculations section above” is a long and run on sentence. Recommend rewriting to better convey the meaning of the sentence.
Page 28, line 23, "the mortgage module 190" should read "the mortgage module 120"







The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.











The Independent Claims 1 and 15, and Dependent Claims 2-6 and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “October 2019 PEG.”

Step 1: Does the Claim Fall within a Statutory Category?
No, with respect to Independent Claim 1. Independent Claim 1 recites a method comprising: generating a risk reduction mortgage by at least one of: a borrower interface module; a mortgage module; a mortgage originating institution module; a funding partner module; a risk reduction swap module; a swap servicer module; a mortgage servicer module; and a risk reduction mortgage module; and therefore, is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the recited modules of Independent Claim 1 encompasses software per se because the claim functions are described in the specification as software routines that can be loaded onto any general purpose computing device to perform the claim functions. As understood in light of the specification, the broadest reasonable interpretation of Independent Claim 1 encompasses software which is not within one of the four statutory categories of invention. See MPEP 2181.II.B. It is suggested that Independent Claim 1 be amended to recite specific computer hardware or processor to implement the cited software.
No, with respect to Independent Claim 15. Independent Claim 15 recites a computer-readable medium comprising: further comprising a set of instructions which when executed is configured to enable a method comprising: generating a risk reduction mortgage by at least one of: a borrower interface module; a mortgage module; a mortgage originating institution module; a funding partner module; a risk reduction swap module; a swap servicer module; a mortgage servicer module; and a risk reduction mortgage module; and establishing a risk reduction swap transaction with a funding partner module and therefore, is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the recited modules of Independent Claim 15 encompasses software per se because the claim functions are described in the specification as software routines that can be loaded onto any general purpose computing device to perform the claim functions. As understood in light of the specification, the broadest reasonable interpretation of Independent Claim 15 encompasses software which is not within one of the four statutory categories of invention. See MPEP 2181.II.B. It is suggested that Independent Claim 15 be amended to recite specific computer hardware or processor to implement the cited software.
Also since Independent Claim 15 recites a computer-readable medium, the broadest reasonable interpretation (BRI) of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter is appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). 
It is suggested that Independent Claim 15 be amended to recite a non-transitory computer readable medium.

Step 2A, Prong One: Is a Judicial Exception Recited? 
Yes, Independent Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Under broadest reasonable interpretation, these limitations demonstrate that, as drafted, it covers certain methods of organizing human activity because it recites fundamental economic principles or practices, including mitigating risk by reducing risk in financing real estate mortgages and reducing the risk associated with home purchases. That is, other than reciting the structural elements (such as a memory, a processor, and a computer readable medium), the claims are directed to generating a risk reduction mortgage; establishing a risk reduction swap transaction with a funding partner module; and closing on the risk reduction mortgage, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claims 1 and 15 recite an abstract idea as a judicial exception. 







Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are additional elements listed above in Independent Claims 1 and 15 such as a memory, a processor, and a computer readable medium. If a generic computer with a memory, a processor, and a computer readable medium was to carry out the claimed functions of Independent Claims 1 and 15 (i.e., as generic components performing generic computer functions such as generating a risk reduction mortgage; establishing a risk reduction swap transaction with a funding partner module; and closing on the risk reduction mortgage) it would amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system would be invoked merely as a tool. Furthermore, the additional elements of a computer that include receiving data, such as in Independent Claims 1 and 15 for generating a risk reduction mortgage; and that include sending data or data output, such as in Independent Claims 1 and 15 for establishing a risk reduction swap transaction with a funding partner module and closing on the risk reduction mortgage are directed to insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore, Independent Claims 1 and 15 are directed to an abstract idea not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?
No. Independent Claims 1 and 15 do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to a memory, a processor, and a computer readable medium; and generating a risk reduction mortgage; establishing a risk reduction swap transaction with a funding partner module; and closing on the risk reduction mortgage amounts to no more than applying the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. When evaluated as a combination, the additional elements do not do more than they do individually.
Additionally, if computer components were utilized, then they would be used for performing insignificant extra- solution activity, and well understood, routine, and conventional functions. For example, the claimed system collects, processes, transmits, and displays data. Activities such as data gathering and selecting a particular data source or type of data to be manipulated and displayed as generating a risk reduction mortgage, as in Independent Claims 1 and 15; and as sending data or data output as establishing a risk reduction swap transaction with a funding partner module and closing on the risk reduction mortgage, as in Independent Claims 1 and 15, are insignificant extra- solution activity. The activity of generating a risk reduction mortgage, as in Independent Claims 1 and 15, which is an activity of collecting data; and establishing a risk reduction swap transaction with a funding partner module and closing on the risk reduction mortgage, as in Independent Claims 1 and 15, which are activities of sending data or data output, are also well understood, routine, and conventional. See MPEP 2106.05(d); See also, e.g., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price); OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Presenting offers and gathering statistics); Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition) (Electronically scanning or extracting data from a physical document); Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (Electronic recordkeeping); Flook, 437 U.S. at 594, 198 USPQ2d at 199 (Performing repetitive calculations); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354- 55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) (Performing clinical tests on individuals to obtain input for an equation); Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754, (Consulting and updating an activity log.); OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price.).
The Dependent Claims 2-6 and 16-20 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claims 1 and 15. 
Dependent Claims 2-6 are dependent on Independent Claim 1 and include all the limitations of Independent Claim 1; and Dependent Claims 16-20 are dependent on Independent Claim 15. Therefore, the Dependent Claims 2-6 and 16-20 recite the same abstract idea of reducing risk in financing real estate mortgages and reducing the risk associated with home purchases, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles or practices, including mitigating risk by reducing risk in financing real estate mortgages and reducing the risk associated with home purchases. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do not recite additional elements, specifically or at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
For reasons similar to those above with respect to Independent Claims 1 and 15, and Dependent Claims 2-6 and 16-20, none of these additional elements integrate the abstract idea into a practical application with significantly more. Therefore, they are similarly rejected.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





















The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.






Independent Claims 1 and 15, and Dependent Claims 2-6, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U. S. Patent Application Publication No. 20100005019 A1), herein referred to as Yang, and in view of Weiss (U. S. Patent Application Publication No. 20070100723 A1), herein referred to as Weiss.

Independent Claim 1
Yang teaches a method comprising: generating a risk reduction mortgage by at least one 
of: a borrower interface module; a mortgage originating institution module; a funding partner module; a risk reduction swap module; a swap servicer module; a mortgage servicer module; a risk reduction mortgage module; and 

a mortgage module; 
(See Yang, [0029], … The initial valuation of the house uses the then current attributes of the house, but subsequent valuations attempt to "hold constant" those initial attributes. The initial valuation may be an actual sales price, an appraised value, an estimated value from an Automated Valuation Model (AVM), or a combination of these. In a primary embodiment of the invention, the house independent appreciation proxy is calculated using a Desk Valuation, which may be provided by a human (typically a licensed real estate appraiser) or by an AVM. See Yang, [0031],  an AVM provides property valuations using statistical modeling combined with a database. The basic approach of AVMs is to estimate the relationship between observed house prices when houses are sold and the characteristics or attributes of the houses and their environ-ment, and to use this estimated relationship to estimate the value of a house with observed characteristics. This is very similar to the desk review by an appraiser, except in some applications the current characteristic of the subject property may be used instead of the original characteristics … An RSI is produced by a statistical model that observes sales prices on the same house at two or more different points in time and, with a large number of such house price pairs in a given geographic area, imputes an average rate of HPA for the area for specified periods of time (e.g., for 3 months). It applies the estimated cumulative average HPA to the last sales price observation on the subject house to estimate its current value.)

Yang does not teach, however, Weiss teaches establishing a risk reduction swap transaction with a funding partner module; and 
(See Weiss, [0031], a swap agreement generally involves the exchange of payments between two or more parties. The payments are based on the change in the value or performance of an asset or index. The amount of the payments is multiplied by some agreed upon sum (the "notional amount"). The value of the swap is typically the difference between the present values of the two sets of payments.)

closing on the risk reduction mortgage.
(See Weiss, [0061], The financial instrument generator 330 may further generate documentation that evidences a commitment to transfer a premium corresponding to the desired loan amount from the lending entity to the borrower, as well as various other related documentation such as a collateral agreement (mortgage or security) that secures performance of the borrower's duties under the various swap agreements.), which fails to specifically disclose that the risk reducing loan is a mortgage loan. (See Yang, Example 1, For a House Valued at $100K and Financed Tradi-tionally by 5% Down with a $95K First Mortgage), which discloses that the risk reducing loan is a mortgage loan.
Weiss teaches structuring and facilitating financial transactions for creating a “bankruptcy proof” synthetic loan from financial instruments. It would have been obvious to one of ordinary skill in the art to include such means for creating a “bankruptcy proof” synthetic loan from financial instruments involving the creation of a schedule of payments due based on a desired loan amount, interest rate, and loan term, and then executing a series of swap agreements, as in Weiss, to improve and/or enhance the technology for issuing and servicing a Home Appreciation Participation Note (HAPN) for a real estate property, as in Yang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method based on an alternative framework for structuring a financial transaction in which money is transferred from one entity (lender) to a second entity (borrower), and then returned in one or more periodic payments to the lender, in a manner that reduces the risks associated with the borrower's potential bankruptcy at a later time. It would further be advantageous to provide a financial structure having less risk for the lender, particularly with respect to a borrower's bankruptcy, and a mechanism for facilitating the creation and implementation of such a financial structure. Such a structure and mechanism would also provide an advantage for borrowers by reducing the costs of financing.

NOTE: Independent Claim 15 is substantially similar to Independent Claim 1, and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 1 prior art rejections. Independent Claim 1 does not disclose the limitations of a computer-readable medium, comprising: a memory; a processor;
(See Yang, [0142], …Such instructions may be read into main memory 806 from another computer-readable medium, such as storage device 810. Execution of the sequences of instructions contained in main memory 806 causes processor 804 to perform the process steps described herein.), as in Independent Claim 15.

Dependent Claim 2
Yang and Weiss disclose the limitations of Independent Claim 1. 
Weiss does not teach, however, Yang teaches the method of claim 1 wherein the risk reduction mortgage comprises: a term of at least one of: 120 months; Greater than 120 months; Less than 360 months; 360 months;
(See Yang, [0013], … the debt principal remains unpaid until the Section A obligations are terminated, and is then paid off over the last years of the usual 20-year mortgage.)

a first mortgage wherein the first mortgage is a conventional mortgage requiring a monthly payment for a duration of the term; a second mortgage, wherein the second mortgage is tied to the first mortgage in a risk reduction swap.
(See Yang, Example 2 and [0059], … for the traditional financing, the homeowner's equity is wiped out along with $6K of the second mortgage, so this is a potential default situation. With the HAPN, however, homeowner's equity is now $21K, up from the initial $15K due to the promised 1% annual HPA. The HAPN Bond is now worth only $75K, having absorbed the $6K increment in the homeowner's equity promised in the PC contract plus the $29K decline in the value of the proxy. Default is not likely in this scenario.)

Dependent Claim 3
Yang and Weiss disclose the limitations of Independent Claim 1 and Dependent Claim 2. 
Weiss does not teach, however, Yang teaches the method of claim 2 further comprising wherein the risk reduction swap transaction comprises a relative change determined by at least one of a local HPI data and a national HPI data.
(See Yang, [0032], … the house-independent appreciation proxy may be based on a selected index of house prices (HPI). The selected index is one regularly and reliably made available to the public, and it typically covers the geographic area wherein the house resides. Examples of the index include: the OFHEO house price index for metropolitan areas, the Radar Logic Daily™ Index, the S&P/Case-Shiller House Price Index for major metropolitan areas, and the S&P/GRA Commercial Real Estate Index.)

Dependent Claim 4
Yang and Weiss disclose the limitations of Independent Claim 1 and Dependent Claims 2 and 3. 
Weiss does not teach, however, Yang teaches the method of claim 3 further comprising at least one of: wherein the relative change is determined by a comparison of a first mortgage balance and an estimated current property value; wherein the estimated current property value is the mathematical product of an appraised property value at a loan origination and one plus a percentage change in the local HPI since the loan origination; wherein the estimated current property value is the mathematical product of an appraised property value at the loan origination and  one plus a  percentage  change  in the national HPI since the loan origination; and wherein the risk reduction swap transaction is stored in the risk reduction swap module.
(See Yang, [0032], … the house-independent appreciation proxy may be based on a selected index of house prices (HPI). The selected index is one regularly and reliably made available to the public, and it typically covers the geographic area wherein the house resides. Examples of the index include: the OFHEO house price index for metropolitan areas, the Radar Logic Daily™ Index, the S&P/Case-Shiller House Price Index for major metropolitan areas, and the S&P/GRA Commercial Real Estate Index. See Yang, [0059], … For the traditional financ-ing, the homeowner's equity is wiped out along with $6K of the second mortgage, so this is a potential default situation. With the HAPN, however, homeowner's equity is now $21K, up from the initial $15K due to the promised 1% annual HPA. The HAPN Bond is now worth only $75K, having absorbed the $6K increment in the homeowner's equity promised in the PC contract plus the $29K decline in the value of the proxy. Default is not likely in this scenario.)

Dependent Claim 5
Yang and Weiss disclose the limitations of Independent Claim 1 and Dependent Claims 2 and 3. 
Weiss does not teach, however, Yang teaches the method of claim 3 determining, by the risk reduction swap module, a risk reduction swap value including at least one of the following: wherein the risk reduction swap value is determined monthly; wherein the risk reduction swap value is determined based on changes to the local HPI and national HPI in a prior month respective to stored local HPI and national HPI data; wherein the local HPI and national HPI data is retrieved from a HPI module; and wherein the stored local HPI and national data is located in an HPI database of the risk reduction mortgage module.
(See Yang, [0031], … an AVM provides property valuations using statistical modeling combined with a database. The basic approach of AVMs is to estimate the relationship between observed house prices when houses are sold and the characteristics or attributes of the houses and their environ-ment, and to use this estimated relationship to estimate the value of a house with observed characteristics … An RSI is produced by a statistical model that observes sales prices on the same house at two or more different points in time and, with a large number of such house price pairs in a given geographic area, imputes an average rate of HPA for the area for specified periods of time (e.g., for 3 months).)

NOTE: Independent Claim 16 is substantially similar to Independent Claim 5, and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 5 prior art rejections.

Dependent Claim 6
Yang and Weiss disclose the limitations of Independent Claim 1 and Dependent Claims 2, 3, and 5. 
Weiss does not teach, however, Yang teaches the method of claim 5, further comprising determining, by the risk reduction swap module, a termination of the risk reduction swap upon an occurrence of at least one of: a sale of a property; a transfer of the property; a refinance of the first mortgage; whenever a mathematical sum of the first mortgage and second mortgage is equal to one of: less than zero or zero; and a completion of payment of the risk reduction mortgage at an end of the term.
(See Yang, [0065], … the HAPN Bond and the PC are due and payable (and settled) upon the sale of the house to an independent third party in an arms-length transaction or whenever the ownership changes. In the latter case, in one embodiment this is allowable only at the option of the PC investors, since the homeowners could use this provision to terminate the HAPN prematurely yet retain at least partial interest in the house.)
NOTE: Independent Claim 20 is substantially similar to Independent Claim 6, and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 6 prior art rejections.

Dependent Claim 17
Yang and Weiss disclose the limitations of Independent Claim 15. 
Weiss does not teach, however, Yang teaches the computer readable medium of claim 15, further comprising securing, by the funding partner module, the risk reduction swap provided, by the risk reduction swap module: wherein securing comprises an open-end second mortgage; wherein securing comprises the funding partner module determining ownership of the open-end second mortgage; and wherein determining ownership includes assigning ownership to one of the funding partner module or a designee of the funding partner module.
(See Yang, Example 2 - For a House Worth $300K with a Traditional Financing of a $240K First Mortgage, $45K Second Mortgage, and a Down-Payment of$15K; and [0058]-[0060])

Dependent Claim 18
Yang and Weiss disclose the limitations of Independent Claim 15. 
Weiss does not teach, however, Yang teaches the computer readable medium of claim 15, further comprising: setting, by a mortgage module, a second mortgage balance; wherein the second mortgage balance is a determined value;  wherein the second mortgage balance is initially zero; and wherein the second mortgage comprises a determined interest rate, wherein the determined interest rate is at least one of: zero, a fixed rate, and a five-year treasury yield plus a margin.
(See Yang, [0071]-[0073], and [0087], … Indefinite Maturity. The HAPN matures upon sale of the property. This avoids having homeowners to come up with the cash to settle the HAPN prior to the sale of the house. This also provides investors with a longer-lived instrument than traditional mortgages, and an instrument that is not very sensitive to interest rate levels. In alternative embodiments, finite maturities are applied.)

Dependent Claim 19
Yang and Weiss disclose the limitations of Independent Claim 15 and Dependent Claim 16. 
Weiss does not teach, however, Yang teaches the computer readable medium of claim 16, further comprising at increasing a second mortgage balance by an amount equal to a calculated increase in the risk reduction swap value in a prior month, wherein the increase is a result of a settlement of the risk reduction swap; and decreasing the second mortgage balance by an amount equal to a calculated decrease in the risk reduction swap value in a prior month, wherein the decrease is a result of the settlement of the risk reduction swap.
(See Yang, [0076], … the HAPN is subject to "basis risk," which is the difference between the proportional change in the proxy ( e.g., an AVM estimate) and the proportional change in the house price. For example, the PC based on the proxy may indicate that the homeowner owes the investor $10,000, but the actual house price did not change. This creates a burden on the homeowner. Different methods may be applied to deal with this risk. For example, third-party insurers or guarantors may be used by homeowners or investors to help protect their interests, i.e., by insuring against basis risk. The basis risk of using an AVM is materially smaller than using an HPI, and the basis risk of a desk review may be lower than that of an AVM. As mentioned above, basis risk may be addressed in an alter-native embodiment that compares the actual sales price to the imputed settlement value, and makes an adjustment if the difference is large (as specified in the PC).)

Dependent Claim 20
Yang and Weiss disclose the limitations of Independent Claim 15. 
Weiss does not teach, however, Yang teaches the computer readable medium of claim 15, determining, by the risk reduction mortgage module, a termination of the risk reduction swap upon an occurrence of at least one of: a sale of a property; a transfer of the property; a refinance of a first mortgage; whenever a mathematical sum of the first mortgage and second mortgage is equal to one of: less than zero or zero; and a completion of payment of the risk reduction mortgage at an end of the term.
(See Yang, [0026], … processes information corresponding to House Appreciation Participation Notes (HAPNs), which are financial instruments that evidence the obligation of a homeowner to make payments that are triggered by certain events, primarily by the sale of the subject house. See Yang, [0065], … the HAPN Bond and the PC are due and payable (and thus settled) upon the sale of the house to an independent third party in an arms-length transaction or whenever the ownership changes.)


Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weiss (U. S. Patent No. 8082202 B2) – Market-Indexed Mortgage System and Method

Weiss recites a market-indexed mortgage system and method provided to enable one or more borrowers to finance or refinance a real estate property and have at least a portion of the payments indexed to local relevant real estate values.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692